Citation Nr: 1601286	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-20 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of a right knee meniscus tear.

2.  Entitlement to a rating in excess of 20 percent for a left ankle disability prior to November 18, 2011, and in excess of 40 percent as of November 18, 2011.

3.  Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to December 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Rating action in June 2013 granted an increased 40 percent rating for a left ankle disability, effective November 18, 2011.  

The Veteran withdrew his request for a Board hearing in December 2014.  The issues on appeal were remanded for additional development in June 2015.  In correspondence received by VA in December 2015, the Veteran waived Agency of Original Jurisdiction (AOJ) review of additional evidence submitted subsequent to an October 2014 supplemental statement of the case.

The issue of entitlement to vocational rehabilitation benefits was referred for adjudication by the AOJ in June 2015, but there is no indication that has been completed.  Therefore, the Board does not have jurisdiction over that issue, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An October 2008 rating decision denied reopening a service connection claim for the residuals of a right knee meniscus tear and the Veteran was notified of the decision, but did not appeal.

2.  Evidence added to the record since the October 2008 rating decision is new, but is not material and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence shows that prior to November 18, 2011, the Veteran's left ankle disability was manifested by no more than marked limited ankle motion.

4.  The evidence shows that since November 18, 2011, the Veteran's left ankle disability is manifested by ankylosis with abduction, adduction, inversion, or eversion deformity.

5.  The persuasive evidence demonstrates that the assigned ratings for the Veteran's left ankle disability are adequate and that he is not unemployable as a result of the service-connected left ankle disability, to include consideration of its effects in combination with other service-connected disability.

6.  The Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of March 24, 2014.  


CONCLUSIONS OF LAW

1.  New and material evidence was not received and the claim for service connection for the residuals of a right knee meniscus tear is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating in excess of 20 percent for a left ankle disability prior to November 18, 2011, and in excess of 40 percent as of November 18, 2011, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5270 (2015).

3.  The criteria for referral for consideration of an extra-schedular rating are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).

4.  The criteria for entitlement to TDIU effective from March 24, 2014, but not before, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in July 2010 and February 2014.  The bases for the previously denied service connection claim for the residuals of a right knee meniscus tear were addressed.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, VA vocational rehabilitation records, Social Security Administration (SSA) records, and statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  Although a September 2015 VA examiner stated a belief that he was not qualified to address the legal issue of whether the Veteran was unemployable due to service-connected disabilities either together or separately, sufficient comments and medical opinions were provide to address the left ankle disability issue on appeal.  In light of that fact and the favorable determination as to the TDIU claim, the Board finds the available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 

The credibility of new evidence is presumed for the purpose of deciding whether it is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to VA.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  Evidence that does not support a claim for service connection is not considered to be new and material evidence.  Woehlart v. Nicholson, 21 Vet.App. 456, 462 (2007).

When making a determination whether new evidence meets the definition of new and material evidence, the Board should consider whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

An October 2008 rating decision denied reopening a claim of entitlement to service connection for the residuals of a right knee meniscus tear.  It was noted that evidence demonstrating the Veteran's right knee disability was incurred as a result of service or a service-connected disability had not been received.  The Veteran was notified of that decision, but he did not appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  

The pertinent evidence added to the record since the October 2008 rating decision includes VA treatment and examination reports and the Veteran's statements in support of the claim.  In a June 2014 application to reopen, the Veteran asserted that his right knee disability had existed since active service and was incurred as a result of his left ankle disability.  A November 2011 VA examination found it was less likely that the Veteran's right knee meniscus tear was secondary to degenerative joint disease of the left ankle.  The examiner noted the Veteran had complained of right knee pain during active service, but that there was no subsequent evidence of a right knee disorder prior to 2003 when he stopped working as a police officer because of right knee problems.  It was further noted that a meniscus tear was typically caused by a significant trauma to the knee joint and that if knee pain were caused by bearing weight to compensate for the left ankle, then degeneration of the right knee rather than a meniscus tear would be expected.  A February 2012 VA examination report noted the Veteran sustained a torn meniscus in July 2003 while working as a police officer and included a diagnosis of torn meniscus of the right knee due to an injury after military service.  VA and non-VA treatment records include reports of right knee pain without comment as to any relationship to service or a service-connected disability.

Based upon the evidence of record, the Board finds that the evidence received since the October 2008 rating decision is new, but that it is not material and does not raise a reasonable possibility of substantiating the claim.  The evidence includes evidence not previously of record, such as the November 2011 and February 2012 VA examination reports, but that those reports found the Veteran's right knee meniscus tear was incurred as a result of trauma sustained after service.  The Veterans statement in support of reopening the claim are cumulative and redundant of statements previously considered.  Therefore, because new and material evidence has not been received, the claim for entitlement to service connection for the residuals of a right knee meniscus tear is not reopened.  

Increased Rating Claim

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in rating disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a Veteran's disability claim may require ratings in accordance with changes in laws, medical knowledge and the physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994).  Rating disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2015).  The amputation rule provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For example, the combined ratings for disabilities below the knee shall not exceed the 40 percent rating found in Diagnostic Code 5165.  38 C.F.R. § 4.68 (2015).  

Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) .  The Board may discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2015).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2015).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Diagnostic Code 5270 provides a 40 percent rating for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity; a 30 percent rating with plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees; and a 20 percent rating with plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

Diagnostic Code 5272 provides a 10 percent rating for subastragalar or tarsal joint ankylosis in good weight-bearing position and a 20 percent rating with poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272 (2015).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  However, that is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

The pertinent evidence of record includes service medical records noting diagnoses of arthritis of the left ankle and subtalar joint with limited range of motion.  Records show that the Veteran underwent left ankle arthroscopy in February 1996.  An August 1998 rating decision established service connection for degenerative joint disease of the left ankle with osteochondritis dissecans.

VA treatment records dated in January 2010 noted examination of the left ankle revealed a six degree varus of the heel in stance, pain on sinus tarsi palpation, ankle dorsiflexion limited to 10 degrees, subtalar eversion of 0 degrees, and subtalar inversion to 20 degrees.  The examiner noted the Veteran appeared active and in no acute distress.  The diagnoses included severe degenerative joint disease to the subtalar and ankle joints, fixed rearfoot varus, and peroneal muscle weakness.  

In correspondence received in June 2010 the Veteran complained of lost motion and increased left ankle pain.  His statements were accepted as a claim for an increased rating.

On VA examination in October 2010, the Veteran complained of chronic left ankle weakness and instability.  It was noted he used a specialized custom brace.  Examination revealed tenderness, pain at rest, abnormal motion, and guarding of movement.  There was ankle instability.  Range of motion studies revealed left dorsiflexion from 0 to 20 degrees, left plantar flexion from 0 to 40 degrees, and objective evidence of pain with active motion on the left side.  The diagnoses included degenerative joint disease of the left ankle with osteochondritis.  The examiner found the disorder had significant effects on the Veteran's usual occupation, identified as golf course maintenance, due to decreased mobility, weakness, fatigue, and pain.  

VA examination on November 18, 2011, included a diagnosis of degenerative joint disease of the left ankle with osteochondritis.  The Veteran reported having constant left ankle pain and trouble moving the ankle in the mornings.  He stated it twisted easily and that there was no feeling in the ankle.  The examiner noted left ankle function loss with less movement than normal, weakened movement, deformity, atrophy in disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weigh-bearing.  Left ankle strength was 2/5 on plantar flexion and 3/5 on dorsiflexion.  There was ankylosis of the left ankle, subtalar, and/or tarsal joints with abduction, adduction, inversion, or eversion deformity and in poor weight-bearing position.  There was loss of sensation to pinprick, soft touch, and position sense at the left lateral malleolus, and no ability to actively invert, evert, adduct, or abduct the left ankle and only slight passive movement with inversion.  The examiner found the ankle condition impacted the Veteran's ability to work and noted that he was discharged from service due to his left ankle and that he stopped working as a police officer five years after service because of a right knee disorder.  It was noted that he was advised to do a different kind of work.  

VA examination in February 2012 revealed left ankle pain on motion with dorsiflexion to seven degrees and plantar flexion to 20 degrees with pain at that the endpoints of motion.  There was no additional loss of motion secondary to pain, weakness, or lack of endurance with repetition.  The diagnoses included degenerative joint disease of the left ankle.  The examiner found that the Veteran was able to work in a self-employment business such as massage therapy or managing a fitness center, but that he would not be able to work in vocations such as police officer where climbing and running were required because of his service-connected disabilities.  

In a July 2013 application for TDIU the Veteran reported that he was prevented from securing or following any substantially gainful occupation due to his service-connected left ankle, left shoulder, neck, and low back disabilities.  He reported that he had last worked full-time in December 2006 and that in 2003 he had earned $36,000 as a police officer.  

A June 2013 rating action granted an increased 40 percent rating for degenerative joint disease of the left ankle with osteochondritis.  An effective date of November 18, 2011, was assigned. 

VA examination in September 2015 included diagnoses of osteoarthritis of the left ankle; ankylosis of the left ankle, subtalar, or tarsal joints; severe degenerative joint disease to the subtalar and ankle joint; fixed rearfoot varus; and peroneal muscle weakness.  It was noted the Veteran complained of constant pain and swelling.  Examination revealed abnormal motion with dorsiflexion to five degrees and plantar flexion to 10 degrees.  There was evidence of functional loss due to pain, muscle atrophy, and ankylosis in plantar flexion with inversion deformity and in poor weight-bearing position.  The examiner found that the Veteran worn a brace on his left lower leg and ankle, but that he was able to walk on his feet and ankles and that his left ankle disability was not a reason for unemployability,  It was noted that he may need training or schooling for less strenuous employment with little or no standing.  

In a March 24, 2014, report to the United States Department of Education, the Veteran's VA physician found that the Veteran's disabilities prevented him from engaging in substantial gainful activity and that the severity was expected to remain the same or worsen.  The physician identified the disabling impairments as to the left ankle, left shoulder, back, left lower extremity neurological disorder, and hypertension for which service connection was established and a torn meniscus of the right knee which was not.  The physician, in essence, reiterated that opinion in a July 2014 statement.

Based upon the evidence of record, the Board finds that the evidence shows that prior to November 18, 2011, the Veteran's left ankle disability was manifested by no more than marked limited ankle motion and that the maximum schedular rating based upon loss of motion was assigned.  The evidence demonstrates that he complained of lost motion, increased left ankle pain, and chronic left ankle weakness and instability, but that there was no evidence of ankylosis and examination found ranges of ankle motion that indicated the absence of ankylosis.  The further finds that the evidence shows that since November 18, 2011, the Veteran's left ankle disability has been manifested by ankylosis with abduction, adduction, inversion, or eversion deformity and that the maximum schedular rating has been assigned effective from that date.  There is no indication that any higher or alternative ratings are warranted based upon other rating criteria.  In fact, a rating in excess of the 40 percent assigned effective November 18, 2011, is prohibited for VA compensation by the amputation rule.  38 C.F.R. § 4.68 (2015).  Therefore, the Veteran's claim for a rating in excess of 20 percent prior to November 18, 2011, and in excess of 40 percent as of November 18, 2011, must be denied.  

The Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increased rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Rating Referral

The Board notes that the service connection is separately established for left lower extremity radiculopathy and that matter is not presently on appeal.  The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disabilities are each found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The overall evidence in this case is not indicative of a marked interference with employment as a result of any specific service-connected disability or disabilities prior to March 24, 2014.  The evidence in this case includes a March 2014 VA opinion that the Veteran's disabilities prevented him from engaging in substantial gainful activity and a September 2013 United States District Court order he was disabled for SSA purposes.  These determinations are shown to have been based, in part, upon his significant nonservice-connected right knee disability.  There is no evidence of other related factors such as frequent periods of hospitalization due to service-connected disability.  Particularly since the assignment of a 40 percent rating, the left ankle disability is rated commensurate with amputation of the foot and the Board finds that the evidence does not show anything exceptional that would make the Veteran's disability more severe than amputation of the foot.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2015).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2015).

In determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A review of the record shows that the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) were met throughout the entire appeal period.  Service connection is established for degenerative joint disease of the left ankle with osteochondritis, rated 20 percent from December 11, 1997, and 40 percent from November 18, 2011; herniated nucleus pulposus of the cervical spine with intervertebral disc syndrome and headaches, rated 20 percent from December 11, 1997, and 30 percent from June 14, 2010; left shoulder strain, rated 20 percent from December 11, 1997; degenerative joint disease of the lumbar spine, rated 10 percent from December 11, 1997, and 20 percent from December 19, 2006; radiculopathy of the left lower extremity femoral nerve, rated 20 percent from August 29, 2013; chondromalacia patella of the left knee, rated 10 percent from December 11, 1997; hypertension, rated 10 percent from December 11, 1997, to July 24, 2013, and 0 percent from July 25, 2013; degenerative joint disease of the right ankle, rated 0 percent from December 11, 1997, and 10 percent from January 11, 2008; hypertensive heart disease, rated 10 percent from July 25, 2013; and gastroesophageal reflux disease with a history of hemoptysis, rated 0 percent from December 11, 1997).  The combined service-connected disability ratings were 70 percent from January 11, 2008; 80 percent from June 14, 2010; 80 percent from November 18, 2011; and 90 percent from August 29, 2013.

The pertinent evidence of record includes a January 2006 VA vocational rehabilitation report noting the Veteran had an employment handicap, but that a serious employment handicap was not indicated at that time.  It was noted that his service-connected disabilities could be aggravated by the duties required of the job as a police officer, but that an assessment of his current situation suggested that the achievement of a vocational goal was feasible.  The Veteran was informed, however, that his first occupational choice as a fitness trainer could not be approved due to the possibility that it might aggravate his service-connected disabilities.  His second choice to become a high school social studies teacher was found to be a possibility.

On VA examination in February 2012 the Veteran reported, in essence, that he terminated his employment as a police officer after his torn meniscus in July 2003 and that he left employment at a golf course when his knee disorder worsened.  He stated that he had completed a massage therapy course and that he hoped to open a fitness center where he would be self-employed and able to regulate his activities.  The examiner found that the Veteran was able to work in a self-employment business such as massage therapy or managing a fitness center, but that he would not be able to work in vocations such as police officer where climbing and running were required because of his service-connected disabilities.  It was noted that if self-employed the Veteran would be able to work within his disability limitations by more freely regulating his activity.

VA treatment records dated in May 2013 noted the Veteran was a sportsman, that he coached football and basketball, and that he did a lot of exercise.  It was noted he had training in massage therapy, but that he did not take the board examination for that occupation.  He had also worked part time as substitute teacher, but that he stated he could not stand and teach.  

In a July 2013 application for TDIU, the Veteran reported that he was prevented from securing or following any substantially gainful occupation due to his service-connected left ankle, left shoulder, neck, and low back disabilities.  He reported that he had last worked full-time in December 2006 and that in 2003 he had earned $36,000 as a police officer.  

In statements in support of his claim, the Veteran asserted that he was unemployable as a result of his service-connected disabilities and that VA vocational rehabilitation and SSA determinations demonstrated he was unable to engage in a sedentary occupation.  An unsigned employer statement received in March 2014 noted the Veteran had worked in lawn care from September to December 2006 and that he had stopped working due to his right knee and military disabilities.  

A September 2013 United States District Court order reversed an April 2010 SSA determination that the Veteran was not disabled.  It was noted the Veteran had disabilities including of the right knee, cervical spine, lumbar spine, and hypertension and that a vocational expert had provided a list of light duty and sedentary jobs in the national economy consistent with the Veteran's age, education, work experience, and residual functional capacity, but that no skills would transfer from his past relevant work to any of the positions he would be able to perform.  SSA records show he last worked as a forklift driver in 2007.  

In a March 24, 2014, report to the United States Department of Education, the Veteran's VA physician found that the Veteran's disabilities prevented him from engaging in substantial gainful activity and that the severity was expected to remain the same or worsen.  The physician identified the disabling impairments as to the left ankle, left shoulder, back, left lower extremity neurological disorder, and hypertension for which service connection was established and a torn meniscus of the right knee which was not.  The physician, in essence, reiterated that opinion in a July 2014 statement.

VA examination in September 2015, in essence, noted the Veteran was not unemployable as a result of his service-connected disabilities when each was considered individually, but the examiner stated whether those disabilities together or separately made the Veteran unemployable was a legal issue for which he was not qualified to provide an opinion.  It was noted, however, that upon examination he was able to walk, sit, and move and that he should be able to do some type of non-strenuous work with training or schooling.

Based upon the evidence of record, the Board finds the Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as of March 24, 2014.  The record includes evidence both favorable and unfavorable to the Veteran's claim, but resolving reasonable doubt in favor of the Veteran, the March 24, 2014, VA physician's report demonstrates that his service-connected disabilities prevented him from engaging in substantial gainful activity.  The physician included the Veteran's nonservice-connected right knee meniscus tear in the list of disabling impairment.  Hhowever, it was also noted his use of medications limited his activities of daily living and resulted in social/behavioral limitations.  As the Veteran's medication use related to his nonservice-connected right knee disability cannot be reasonably distinguished from medication use required for service-connected disabilities, entitlement to a TDIU is warranted effective from March 24, 2014.

Although the Veteran is shown to have met the combined service-connected disability rating percentage criteria for a TDIU from the date of his claim in June 2010 based upon the combined ratings for disabilities affecting a single body system, specifically, orthopedic disabilities, the Board finds that the probative evidence of record does not demonstrate that he was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities prior to March 24, 2014.  It is significant to note that a February 2012 VA examiner, in essence, found the Veteran would be able to work in an environment that allowed him to freely regulate his activity and that a May 2013 VA treatment report noted he had worked part-time as a substitute teacher.  The Board also notes that the September 2013 United States District Court order found the Veteran was disabled for SSA purposes based upon a vocational expert's opinion that he had no skills that would transfer from his past relevant work to any of the positions he would be able to perform, but that those determinations were based, at least in part, upon impairments due to significant nonservice-connected right knee disability which may not be considered for TDIU adjudication purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits).

The Board further finds that the Veteran's statements as to his unemployability having been due solely to his service-connected disabilities prior to March 24, 2014, are found to be not credible due to self-interest and inconsistency with the other evidence of record.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Duenas v. Principi, 18 Vet. App. 512 (2004)); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  

While the Veteran has claimed that he was denied VA vocational rehabilitation training because he was unemployable, the available records demonstrate that he was only denied specific training to be a fitness trainer, as that profession was felt not feasible.  More recent VA treatment records also indicate that he was able to exercise regularly.  Therefore, the Board finds that entitlement to a TDIU prior to March 24, 2014, is not warranted.  The preponderance of the evidence is against that claim, which must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for the residuals of a right knee meniscus tear; the appeal is denied.

Entitlement to a rating in excess of 20 percent for a left ankle disability prior to November 18, 2011, and in excess of 40 percent as of November 18, 2011, is denied.

Entitlement to referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is denied.

Entitlement to TDIU, effective March 24, 2014, but not earlier, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


